Exhibit 10.3

2009 IRIDIUM COMMUNICATIONS INC.

STOCK INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), dated as of [—], 20[—]
(the “Date of Grant”), is made by and between Iridium Communications Inc., a
Delaware corporation (the “Company”), and [—] (“Participant”).

WHEREAS, the Company has adopted the 2009 Iridium Communications Inc. Stock
Incentive Plan (the “Plan”), which Plan is incorporated herein by reference and
made a part of this Agreement;

WHEREAS, the Plan provides for the grant of Other Stock-Based Awards which may
include forfeitable Shares (“Restricted Stock”); and

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it would be in the best interests of the Company and its stockholders to grant
the award of Restricted Stock provided for herein (the “Restricted Stock Award”)
to Participant, on the terms and conditions described in this Agreement.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

1. Grant of Restricted Stock Award.

(a) Grant. The Company hereby grants to Participant a Restricted Stock Award
consisting of [—] shares of Restricted Stock. The Restricted Stock shall vest
and become non-forfeitable in accordance with Section 2 hereof.

(b) Incorporation by Reference, etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Board shall have final authority
to interpret and construe the Plan and this Agreement and to make any and all
determinations under them, and its decision shall be binding and conclusive upon
Participant and Participant’s legal representative in respect of any questions
arising under the Plan or this Agreement. No member of the Board shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or any Award granted thereunder.

2. Vesting. Subject to Participant’s continuous Employment with the Company or
its Affiliates on each vesting date, the Restricted Stock Award granted pursuant
to Section 1 above shall vest (and thereby become non-forfeitable) with respect
to 25% of the shares of Restricted



--------------------------------------------------------------------------------

Stock subject thereto on the last day of the calendar quarter in which the Date
of Grant occurs and with respect to an additional 25% of the shares of
Restricted Stock on the last day of each subsequent calendar quarter.

Notwithstanding the foregoing, (i) in the event of a termination of
Participant’s Employment due to Participant’s death or Disability, any unvested
shares of Restricted Stock will automatically vest (and thereby become
non-forfeitable) on the date of such termination and (ii) in the event of a
termination of Participant’s Employment by the Company without Cause, that
number of shares of Restricted Stock that would have vested if Participant’s
Employment had continued through the next applicable vesting date shall
automatically vest (and thereby become non-forfeitable) on the date of such
termination.

For purposes of this Agreement, “Cause” shall mean the Company’s termination of
Participant’s Employment due to Participant’s: (i) conviction for, or plea of
guilty or no contest to, any felony or a lesser crime involving moral turpitude;
or (ii) commission at any time of any act of fraud, embezzlement,
misappropriation, material misconduct or breach of fiduciary duty against the
Company or any Affiliate.

For purposes of this Agreement, “Disability” shall mean Participant’s “permanent
and total disability” (within the meaning of Section 22(e)(3) of the Code).

3. Tax Matters.

(a) Tax Withholding. Participant shall pay to the Company promptly upon request,
and in any event at the time Participant recognizes taxable income in respect of
the Restricted Stock Award, an amount equal to the taxes the Company determines
it is required to withhold under applicable tax laws with respect to the
Restricted Stock. Such payment shall be made in the form of cash in an amount
with a Fair Market Value equal to such withholding liability; provided that the
Board may, in its sole discretion, to the extent permitted by applicable law,
allow such withholding obligation to be satisfied by any other method described
in Section 4 of the Plan.

(b) Section 83(b) Election. If Participant properly elects (as permitted by
Section 83(b) of the Code) within thirty (30) days after the issuance of the
Restricted Stock to include in gross income for U.S. federal income tax purposes
in the year of issuance the fair market value of such shares of Restricted
Stock, Participant shall pay to the Company or make arrangements satisfactory to
the Company to pay to the Company upon such election, any federal, state or
local taxes required to be withheld with respect to the Restricted Stock.
Participant acknowledges that it is Participant’s sole responsibility, and not
the Company’s, to file timely and properly the election under Section 83(b) of
the Code and any corresponding provisions of state tax laws if Participant
elects to utilize such election. Participant further acknowledges that neither
the Company nor any of its Affiliates can provide Participant with tax advice
relating to the grant of the Restricted Stock Award and that it is Participant’s
responsibility to consult with Participant’s own personal tax advisor regarding
the tax consequences of the grant and vesting of the Restricted Stock Award and
the making of an election under Section 83(b) of the Code, if any.

 

2



--------------------------------------------------------------------------------

4. Certificates. Certificates evidencing the Restricted Stock shall be issued by
the Company and shall be registered in Participant’s name on the stock transfer
books of the Company promptly after the date hereof, but shall remain in the
physical custody of the Company or its designee at all times prior to, in the
case of any particular share of Restricted Stock, the date on which such share
vests. As a condition to the receipt of this Restricted Stock Award, Participant
shall deliver to the Company a stock power, duly endorsed in blank, relating to
the Restricted Stock. Notwithstanding the foregoing, the Company may elect to
recognize Participant’s ownership through uncertificated book entry.

5. Forfeiture of Restricted Stock. Unvested Restricted Stock shall be forfeited
without consideration by Participant upon Participant’s termination of
Employment with the Company or its Affiliates for any reason.

6. Rights as a Stockholder; Dividends. Participant shall not be deemed for any
purpose to be the owner of any Restricted Stock unless and until (i) the Company
shall have issued the Restricted Stock in accordance with Section 4 hereof and
(ii) Participant’s name shall have been entered as a stockholder of record with
respect to the Restricted Stock on the books of the Company. Upon the
fulfillment of the conditions in (i) and (ii) of this Section 6, Participant
shall be the record owner of the Restricted Stock unless and until such shares
are forfeited pursuant to Section 5 hereof or sold or otherwise disposed of, and
as record owner shall be entitled to all rights of a common stockholder of the
Company, including, without limitation, voting rights, if any, with respect to
the Restricted Stock; provided that (x) any cash or in-kind dividends paid with
respect to unvested Restricted Stock shall be withheld by the Company and shall
be paid to Participant, without interest, only when, and if, such Restricted
Stock becomes vested and (y) the Restricted Stock shall be subject to the
limitations on transfer and encumbrance set forth in this Agreement. Unless
otherwise required under applicable laws, rules or regulations, as soon as
practicable following the vesting of any Restricted Stock, certificates for such
vested Restricted Stock shall be delivered to Participant or to Participant’s
legal representative along with the stock powers relating thereto; provided
that, no certificate will be delivered if the Company elects to recognize
Participant’s ownership through certificated book entry, in which case such
uncertificated shares of Restricted Stock shall be credited to a book entry
account maintained by the Company (or its designee) on behalf of Participant.

7. Restrictive Legend. All certificates representing Restricted Stock (including
any “Vested Shares” (as that term is defined below)) shall have affixed thereto
a legend in substantially the following form, in addition to any other legends
that may be required under federal or state securities laws:

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS
ON TRANSFER SET FORTH IN THE 2009 IRIDIUM COMMUNICATIONS INC. STOCK INCENTIVE
PLAN AND A CERTAIN RESTRICTED STOCK AWARD AGREEMENT BETWEEN IRIDIUM
COMMUNICATIONS INC. AND THE REGISTERED OWNER OF THIS CERTIFICATE (OR HIS
PREDECESSOR IN INTEREST), WHICH PLAN AND AGREEMENT ARE BINDING UPON ANY AND ALL
OWNERS OF ANY INTEREST IN SAID SHARES. SAID PLAN AND AGREEMENT ARE AVAILABLE FOR
INSPECTION WITHOUT CHARGE AT THE PRINCIPAL OFFICE OF IRIDIUM COMMUNICATIONS INC.
AND COPIES THEREOF WILL BE FURNISHED WITHOUT CHARGE TO ANY OWNER OF SAID SHARES
UPON REQUEST.

 

3



--------------------------------------------------------------------------------

8. Transferability.

(a) Unvested Shares. No share of Restricted Stock may, at any time prior to
becoming vested, be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by Participant and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company; provided that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.

(b) Vested Shares. Other than as explicitly described in this Section 8(b),
prior to the earlier of (i) the first business day that occurs more than six
months following the date on which Participant’s Employment is terminated for
any reason and (ii) a Change in Control, neither Participant nor any transferee
of Participant (including any beneficiary, executor or administrator) shall
assign, alienate, pledge, attach, sell or otherwise transfer or encumber any
shares of Restricted Stock that have vested in accordance with Section 2 of this
Agreement (“Vested Shares”); provided that Vested Shares may be transferred
(A) for consideration following each vesting date, but solely with respect to
that number of Vested Shares having an aggregate Fair Market Value, determined
at the time of such transfer, equal to the aggregate tax liability incurred by
Participant with respect to the shares of Restricted Stock vesting upon such
vesting date; (B) by will or the laws of descent and distribution; (C) by
Participant without consideration to (x) any person who is a “family member” of
Participant as such term is used in the instructions to Form S-8 (collectively,
the “Immediate Family Members”), or (y) a trust solely for the benefit of
Participant and his Immediate Family Members; or (D) to any other transferee as
may be approved by the Board in its sole discretion (collectively, the
“Permitted Transferees”); provided, that, in the case of clauses (C) or (D),
Participant gives the Board advance written notice describing the terms and
conditions of the proposed transfer and the Board notifies Participant in
writing that such a transfer is in compliance with the terms of this Agreement;
provided, further, that, the restrictions upon any Vested Shares transferred in
accordance with clauses (C) or (D) of this Section 8(b) shall apply to the
Permitted Transferee, such transfer shall be subject to the acceptance by the
Permitted Transferee of the terms and conditions hereof, and any reference in
this Section 8(b) to Participant shall be deemed to refer to the Permitted
Transferee.

9. Adjustments for Stock Splits, Stock Dividends, etc.

(a) If, from time to time during the term of this Agreement, there is any stock
split up, stock dividend, stock distribution or other reclassification of the
Shares, any and all new, substituted or additional securities to which
Participant is entitled by reason of Participant’s ownership of the Restricted
Stock shall be immediately subject to the terms of the Agreement and shall be
encompassed within the term “Restricted Stock.”

(b) If Shares are converted into or exchanged for, or stockholders of the
Company receive by reason of any distribution in total or partial liquidation,
securities of another corporation, or other property (including cash), pursuant
to any merger of the Company or

 

4



--------------------------------------------------------------------------------

acquisition of its assets, then the rights of the Company under this Agreement
shall inure to the benefit of the Company’s successor and this Agreement shall
apply to the securities or other property received upon such conversion,
exchange or distribution in the same manner and to the same extent as the
Restricted Stock.

10. Waiver. Any right of the Company contained in this Agreement may be waived
in writing by the Board. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.

11. Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, facsimile, courier service
or personal delivery:

if to the Company:

Iridium Communications Inc.

6707 Democracy Blvd., Suite 300

Bethesda, MD 20817

Facsimile: [—]

Attention: Secretary

if to Participant:

To the last known address contained in the Company’s records.

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, certified or registered
mail, return receipt requested, if mailed; and when receipt is mechanically
acknowledged, if by facsimile.

12. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

13. No Rights to Employment or Additional Awards. Nothing contained in this
Agreement shall be construed as giving Participant any right to be retained, in
any position, as an employee, consultant or director of the Company or any of
its Affiliates or shall interfere with or restrict in any way the right of the
Company or any of its Affiliates, which are hereby expressly reserved, to
remove, terminate or discharge Participant at any time for any reason
whatsoever. Neither Participant nor any other Person shall have any claim to be
granted any additional Award and there is no obligation under the Plan for
uniformity of treatment of holders or beneficiaries of Awards. The terms and
conditions of the Restricted Stock Award granted hereunder or any

 

5



--------------------------------------------------------------------------------

other Award granted under the Plan (or otherwise) and the Board’s determinations
and interpretations with respect thereto and/or with respect to Participant and
any recipient of an Award under the Plan need not be the same (whether or not
Participant and any such other recipient are similarly situated).

14. Beneficiary. Participant may file with the Board a written designation of a
beneficiary on such form as may be prescribed by the Board and may, from time to
time, amend or revoke such designation. If no designated beneficiary survives
Participant, Participant’s estate shall be deemed to be Participant’s
beneficiary.

15. Successors and Assigns. The terms of this Agreement shall be binding upon
and inure to the benefit of the Company and its successors and assigns, and of
Participant and the beneficiaries, executors, administrators, heirs and
successors of Participant.

16. Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto.

17. Modifications. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the parties
hereto.

18. Bound by Plan. By signing this Agreement, Participant acknowledges that he
has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all the terms and provisions of the Plan.

19. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principals of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.

20. JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A
JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.

21. Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

22. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

[Remainder of page intentionally left blank; signature page to follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

Iridium Communications Inc.

 

By:

Title:

Participant

 

Name: